DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2018/0331581 A1), in view of Ikeda (US 10,958,155 B2).
Regarding Claim 1, Hosseini teaches in Figure 1C an electronic circuit, comprising: 
a switch (295) which is connected between a power supply configured to output direct current (DC) electric power (DC IN, as further detailed in Figure 1A to be inputted to 160) and a load driven by DC electric power supplied from the power supply (180) 
a power conversion circuit which includes a power input terminal to which electric power obtained through radio waves received by an antenna capable of receiving radio waves is input and a DC power output terminal configured to output DC electric power and which converts electric power input to the power input terminal into DC electric power and outputs the converted DC electric power from the DC power output terminal (where Figure 1B further details the RF power transmitter integrated circuit 160 to include a DC DC converter, which receives and transmits through the antennas 210-A through 210-N); and 
a control circuit which includes an input terminal connected to the DC power output terminal of the power conversion circuit and an output terminal connected to the switch and configured to control a connection state of the switch and controls the connection state of the switch to be in a conduction state when the power conversion circuit outputs DC electric power due to receiving the radio waves by the antenna (using Control Out signal, as generated by the control circuit within 160), 
but does not explicitly disclose, teach, or suggest
wherein the power conversion circuit includes at least a first capacitor including a first electrode connected to the power input terminal and a second electrode, a first diode having an anode connected to a ground point and a cathode connected to the second electrode of the first capacitor, a second capacitor including a first electrode 
Ikeda teaches in Figure 1 a power conversion device (title), wherein the power conversion circuit includes 
at least a first capacitor (112) including a first electrode connected to the power input terminal (112a is connected to A (VDD) through 142) and a second electrode (112b), 
a first diode (116) having an anode connected to a ground point  (115a is connected to B (ground)) and a cathode connected to the second electrode of the first capacitor (116b is connected to 112b), 
a second capacitor (118) including a first electrode connected to the DC power output terminal (118a is connected to C (output)) and a second electrode connected to a ground point (118b is connected to B (ground)), and 
a second diode (114) having an anode connected to the input terminal via a capacitor (114a is connected to A (VDD) via 112 and 142) and a cathode connected to a first electrode of the second capacitor (114b is connected to 118a).  
It would have been obvious to one of ordinary skill in the art to use the teachings of Ikeda within the power conversion circuit of Hosseini for the purpose of providing circuitry details of the power conversion circuit and protect the circuit from surge protection.  Ikeda, Col. 1, lines 20-26).


the electronic circuit according to claim 1 (see Claim 1); 
a power supply configured to output DC electric power (Ikeda: 30); and 
a load driven through DC electric power supplied from the power supply (Hosseini: 180).  

Regarding Claim 5, Hosseini and Ikeda, as a whole, teach all the limitations of the present invention, but does not explicitly teach the module, wherein the module is accommodated in a waterproof housing.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Here, the module is taught by Hosseini and Ikeda, as a whole.  “The module is accommodated in a waterproof housing” is an intended use of the module to be employed.  
Thus, it would have been obvious to one of ordinary skill in the art to accommodate a module in a waterproof housing because the limitation does not differentiate the claimed apparatus from the prior art apparatus taught by Hosseini and Ikeda, as a whole.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).


the module according to claim 4 (see Claim 4); and 
a transmitter configured to transmit prescribed radio waves to the module (Hosseini: 178).  

Regarding Claim 7, Hosseini and Ikeda, as a whole, teach all the limitations of the present invention, and further teach wherein a system, comprising: 
the module according to claim 5 (see Claim 5); and 
a transmitter configured to transmit prescribed radio waves to the module (Hosseini: 178).  

Allowable Subject Matter
Claims 2, 3, and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art does not disclose, teach or suggest the electronic circuit, wherein the power conversion circuit further includes: 
a third capacitor including a first electrode and a second electrode connected to a ground point; 

a fourth capacitor including a first electrode connected to the power input terminal and a second electrode; and 
a fourth diode having an anode connected to a connection point between the first electrode of the third capacitor and the cathode of the third diode and a cathode connected to the second electrode of the fourth capacitor;
in combination with all the other claimed limitations.
Claims 3 and 8-15 are allowed for depending from Claim 2.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANA J. CHENG/           Primary Examiner, Art Unit 2849